          Case 1:18-cv-00347-KBJ Document 39 Filed 05/10/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
JULIAN CRAIG,                        )
                                     )
            Plaintiff,               )
                                     )
      v.                             )    Case No. 1:18-cv-347 (KBJ)
                                     )
NOT-FOR-PROFIT HOSPITAL              )
CORPORATION D/B/A UNITED             )
MEDICAL CENTER, et al.,              )
                                     )
            Defendants.              )
                                     )

                               NOTICE OF NEW AUTHORITY

       Plaintiff Julian Craig respectfully provides notice to the Court of a recent decision in Lott

v. Not-For-Profit Hosp. Corp., 16-cv-1546 (APM), 2019 WL 1082571 (D.D.C. Mar. 7, 2019).

In the decision, Judge Mehta rejected many of the same arguments that UMC advanced in this

litigation surrounding sovereign immunity. The Court’s opinion is entirely consistent with the

arguments that Plaintiff advanced in his briefing, including in Section III.A of his Opposition to

Defendants’ Motions to Dismiss, as well as at oral argument earlier this year.


Date: May 10, 2019                                   Respectfully submitted,

                                                     /s/ Debra S. Katz
                                                     Debra S. Katz (DC Bar 411861)
                                                     Lisa J. Banks (DC Bar 470948)
                                                     Katz, Marshall & Banks, LLP
                                                     1718 Connecticut Ave. NW, 6th Fl.
                                                     Washington, DC 20009
                                                     (202) 299-1140
                                                     katz@kmblegal.com
                                                     banks@kmblegal.com




                                                 1
          Case 1:18-cv-00347-KBJ Document 39 Filed 05/10/19 Page 2 of 2



                                                     /s/ Stephen Z. Chertkof
                                                     Stephen Z. Chertkof (DC Bar 451713)
                                                     Julia T. Quinn (DC Bar 1031695)
                                                     Heller, Huron, Chertkof & Salzman PLLC
                                                     1730 M Street, NW, Suite 412
                                                     Washington, DC 20036
                                                     (202) 293-8090
                                                     stephen@hellerhuron.com
                                                     quinn@hellerhuron.com



                                CERTIFICATE OF SERVICE

I hereby certify that on this 10th day of May, 2019, this document was electronically filed using

the CM/ECF system, which sent notice of the filing to counsel for all three defendants.



                                                             /s/ Stephen Z. Chertkof




                                                2
